        Case 1:20-cv-10575-LTS-SLC Document 71 Filed 01/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
JLM COUTURE, INC.,
                                                                      No. 20 CV 10575-LTS-SLC
                                   Plaintiff,

                 -against-

HAYLEY PAIGE GUTMAN,

                                    Defendant.
-------------------------------------------------------x

                                                    ORDER

                 The Court has received and reviewed in their entirety Defendant’s motion to strike

and the parties’ subsequent submissions. (Docket Entry Nos. 62, 68, 69.)

                 “[M]otions for leave to file sur-reply information and to strike are subject to the

sound discretion of the court.” De Pedrero v. Schwiezer Aircraft Corp., 365 F. Supp. 2d 251, 258

(W.D.N.Y. 2009). The Court may exercise its “broad discretion . . . to consider arguments made

for the first time in a reply brief, [and] to rely on evidence submitted with the reply papers.”

Compania del Bajo Caroni (Caromin), C.A. v. Bolivarian Rep. of Venezuala, 341 Fed. App’x 722,

724 (2d Cir. 2009). Courts regularly consider arguments and evidence included with reply papers

that “address new material issues raised in the opposition papers so as to avoid giving unfair

advantage to the answering party.” Bayway Ref. Co. v. Oxygenated Mktg. & Trading A.G., 215

F.3d 219, 226 (2d Cir. 2000). 1             Furthermore, the Court may consider “reply evidentiary

information that was available to the moving party at the time that it filed its motion and that is

necessary in order for that party to meet its burden” where the opposing party will suffer no


1
        In accordance with this practice, the Court previously granted Plaintiff’s motion for leave
        to file excess pages in its reply memorandum to address new arguments presented in
        Defendant’s opposition papers related to events occurring after the Court granted the
        TRO in this matter. (Docket Entry No. 52.)


JLM - STRK MOT DNY ORD.DOCX                                VERSION JANUARY 26, 2021               1
       Case 1:20-cv-10575-LTS-SLC Document 71 Filed 01/27/21 Page 2 of 2




prejudice. Revise Clothing, Inc. v. Joe’s Jeans Subsidiary, Inc., 687 F. Supp. 2d 381, 387

(S.D.N.Y. 2010) (finding no prejudice where Defendant was permitted to file a sur-reply and

present evidence at the evidentiary hearing).

               Defendant’s motion to strike is denied in its entirety, without prejudice to the

evidentiary issues identified in the parties’ submissions. Defendant’s request to file a sur-reply is

granted. The Preliminary Injunction Hearing is hereby rescheduled to February 4, 2021, at 9:00

a.m. Defendant’s sur-reply memorandum must not exceed 15 pages in length, and must be filed

by Friday, January 29, 2021, at 12:00 p.m. noon.

               The parties are directed to meet and confer and, by 12:00 p.m. noon on February

1, 2021, file with the Court (1) a consolidated and bookmarked (to indicate exhibit numbers) pdf

containing all of the exhibits to be referred to in the course of the hearing (cross-referenced to

the submissions in which they were originally filed), and (2) a joint submission identifying the

witnesses to be presented for cross-examination, the parties’ agreed protocols for presentation of

testimony remotely, and the time proposed to be allocated for each witness, and the time

proposed to be allocated for argument. Each side will be allocated a total of three hours for

presentation of its arguments and evidence, including cross-examination and any redirect of

witnesses.

               This order resolves Docket Entry Number 62.

       SO ORDERED.

Dated: New York, New York
       January 26, 2021


                                                               /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




JLM - STRK MOT DNY ORD.DOCX                       VERSION JANUARY 26, 2021                           2
